
	

115 S3593 IS: Fair Access for Individuals to Receive Leave Act
U.S. Senate
2018-10-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3593
		IN THE SENATE OF THE UNITED STATES
		
			October 11, 2018
			Mrs. Ernst (for herself, Mr. Cotton, Mrs. McCaskill, and Ms. Heitkamp) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Family and Medical Leave Act of 1993, to repeal certain limits on leave for a husband
			 and wife employed by the same employer.
	
	
 1.Short titleThis Act may be cited as the Fair Access for Individuals to Receive Leave Act or the FAIR Leave Act. 2.Repeal of certain time limitations on leave for spousesSection 102(f) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612(f)) is repealed.
		
